Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/28/21 and 5/9/22 were filed before the mailing date of the Office Action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Semiconductor Memory Write Operation Circuit and Method For Data Bus Inversion on Precharge-High Bus”.

The disclosure is objected to because of the following informalities:
[SPEC, 0092] states that first intermediate data has more 1s, and second intermediate data has more 0s
[SPEC, 0094] states that the second intermediate data has more 1s than 0s
The above paragraphs appear to contradict each other. The Examiner suggests that [SPEC, 0094] may contain errors and should instead state that the second intermediate data contains more 0s than 1s.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ong US 7,157,940 in view of Jang US 2007/0115733 and Seol’s “Energy Efficient Data Encoding in DRAM channels exploiting Data Value Similarity”.

[CLM 1]
1. A write operation circuit used in a semiconductor memory, comprising:
a data determination module, wherein the data determination module is configured to determine, according to a number of low-level bits in input data of the semiconductor memory, whether to invert the input data to generate inversion flag data and first intermediate data;
a data buffer, wherein the data buffer comprises a plurality of NMOS transistors and a plurality of first inverters, a gate electrode of each of the plurality of NMOS transistors is connected to the data determination module through a respective one of the plurality of first inverters to receive second intermediate data, a drain electrode of each of the plurality of NMOS transistors is connected to a global bus, the data buffer is configured to determine whether to invert the global bus according to second intermediate data, wherein the second intermediate data is inverted data of the first intermediate data;
a data receiving module connected to a memory bank, wherein the data receiving module is configured to receive global bus data through the global bus and receive the inversion flag data through an inversion flag signal line, and the data receiving module is configured to decode the global bus data according to the inversion flag data and write decoded data into the memory bank of the semiconductor memory, the decoding comprises determining whether to invert the global bus data; and
a precharge module connected to a precharge signal line and configured to set an initial state of the global bus to High.

	Ong US 7,157,940 discloses a data bus and method of driving a signal across a data bus. Ong discloses:
 a data buffer, wherein the data buffer comprises a plurality of NMOS transistors and a plurality of first inverters, a gate electrode of each of the plurality of NMOS transistors is connected to the data determination module through a respective one of the plurality of first inverters to receive second intermediate data, a drain electrode of each of the plurality of NMOS transistors is connected to a global bus, the data buffer is configured to determine whether to invert the global bus according to second intermediate data, wherein the second intermediate data is inverted data of the first intermediate data;
	I/O buffer comprising a pull-down circuit to pull down the voltage of a data bus when transmitting a low data signal [C3, p2]. Each pull-down circuit may comprise an NMOS transistor, each having a drain electrode coupled to the data bus [C6, p4] and a gate electrode coupled to NOR gate 324 and inverter 328 [C6, p6]. The bus circuitry may comprise similar pull-down circuits for each data bus line [C5, Embodiments, p2] for determining whether to invert the precharged global bus to a low level. See also [Fig. 3].
a precharge module connected to a precharge signal line and configured to set an initial state of the global bus to High.
	Charging circuit to set the initial state of the data bus to a high potential level before performing data transmission, thereby improving the latency to transmit logic-1 signals [C2, Summary].

	Where Ong is silent to elements of DBI, Jang US 2007/0115733 teaches:
a data determination module, wherein the data determination module is configured to determine, according to a number of low-level bits in input data of the semiconductor memory, whether to invert the input data to generate inversion flag data and first intermediate data;
Jang discloses a circuit comprising a DBI determination module which counts a number of bits, e.g. logic-0 bits, in the input data and determining whether to invert, based on the count, the input data and to output an inversion flag indicating the input has been inverted [0066-0069]. Such approaches are particularly effective when transmitting one of the two logic states consumes less current (e.g. logic-1), and the inversion may be applied to minimize power consumption accordingly [0054-0055] by causing more bits to be encoded and transmitted in the logic-1 state than the logic-0 state.
	It would have been obvious to the skilled artisan before the effective filing date of the claimed invention to apply Jang’s data bus inversion technique to data to be transmitted over the data bus of Ong in order to increase the number of bits encoded and transmitted in the logic-1 state, thereby increasing the speed at which the data may be transmitted (by using more logic-1 bits).
As an alternative motivation, see Seol, which indicates that a pulldown transistor does not cause power consumption when it is kept in the non-conducting state [Fig. 3]. Hence, Seol indicates that increasing the number of logic-1 bits to be transmitted also reduces the power consumed by the transmission because for an open-drain type circuit, a conduction path to ground does not form when the pull-down transistor is not placed into a conducting state.
Accordingly, it would also have been obvious to the skilled artisan before the effective filing date of the claimed invention to apply Jang’s data bus inversion technique to data to be transmitted over the data bus of Ong in order to decrease power consumption of the data transfer as shown by Seol.

	Where the combination is silent, Seol further discloses:
a data receiving module connected to a memory bank, wherein the data receiving module is configured to receive global bus data through the global bus and receive the inversion flag data through an inversion flag signal line, and the data receiving module is configured to decode the global bus data according to the inversion flag data and write decoded data into the memory bank of the semiconductor memory, the decoding comprises determining whether to invert the global bus data;
	Seol further discloses a system employing DBI-DC, where an additional inversion flag signal is transmitted over a signal line from the transmitter to the receiver [Fig. 4]. The receiver decodes the received bus data based on the inversion flag – if the inversion flag is set, inverted bus data is passed as the output data. Otherwise, the selector selects the actual bus data as the true output data. The receiver is connected to a memory bank, e.g. a DRAM chip [P721, Data Bus Inversion, p3].
	It would have been obvious to the skilled artisan before the effective filing date of the claimed invention to structure the receiver side to receive DBI-encoded transmission data as disclosed by Seol in order to restore the input data to its original form for storage purposes, and the results would have been predictable (using known arrangements for transmitting data in encoded form to a data bus employing DBI encoding).

[CLM 9]
	Claim 9 is rejected on similar grounds as claim 1, as it is the semiconductor memory comprising the write circuit of claim 1.

[CLM 10]
	Claim 10 is rejected on similar grounds as claim 1, as it is the method performed by the write circuit of claim 1.

Claim(s) 2-3 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 1 above, and further in view of Kang US 2009/0039492.
[CLM 2]
2. The write operation circuit according to claim 1, further comprising:
a serial-to-parallel conversion circuit connected between a Data Queue (DQ) port of the semiconductor memory and the data determination module, wherein the serial-to-parallel conversion circuit is configured to perform serial-to-parallel conversion on first input data of the DQ port to generate second input data;
wherein the data determination module is configured to determine, according to a number of low-level bits in the second input data, whether to invert the second input data to generate the inversion flag data and first intermediate data.
The combination teaches claim 1. Where the combination is silent, Kang US 2009/0039492 teaches:
a serial-to-parallel conversion circuit connected between a Data Queue (DQ) port of the semiconductor memory and the data determination module, wherein the serial-to-parallel conversion circuit is configured to perform serial-to-parallel conversion on first input data of the DQ port to generate second input data;
Placing a SERDES circuit between a semiconductor memory DQ port and respective data buses of individual memory chips of the memory device [Fig. 3]. SERDES allows a serial bus to provide input to multiple memory chips, thus supporting parallel processing of operations by the memory chips [0027, 0033, 0043].
It would have been obvious to the skilled artisan before the effective filing date of the claimed invention to substitute Kang’s arrangement of a semiconductor memory, comprising a buffer/interface 105 and a plurality of memory chips 111-115, and SERDES chip for communicating with the plurality of chips, for the generic semiconductor memory of the combination, and the results would have been predictable (supporting connections and communications to multiple semiconductor memory chips in one memory device using a serial bus, thereby supporting parallel processing of operations by the plural chips). Further, use of multiple memory chips in parallel improves performance of the memory device.
wherein the data determination module is configured to determine, according to a number of low-level bits in the second input data, whether to invert the second input data to generate the inversion flag data and first intermediate data.
	Hence, while Kang does not specifically depict each data bus 302 having a DBI encoder or decoder on respective ends, it would have been obvious to the skilled artisan before the effective filing date of the claimed invention to incorporate a DBI encoder and decoder for each data line 302 as disclosed by the combination, e.g. in Jang and Seol, in order to reduce power consumption and decrease latency/response times of data transmitted over each of the data line by use of DBI encoding and decoding.
Further, the differences between the prior art and the claims amount to applying known techniques for improving communications on a data bus/line to a plurality of data lines, and the results would have been predictable (reduced power, improved latency). Where such differences amount to a duplication of parts or (re)application of known techniques, see MPEP 2144.04, the differences are likely obvious.

[CLM 3]
3. The write operation circuit according to claim 2, wherein the second input data is divided into M groups, the inversion flag data has M bits, the M bits of the inversion flag data and the M groups of second input data are in one-to-one correspondence, each of the M groups of second input data has N bits, N and M are integers greater than 1;
when a number of low-level bits in an inputted group of second input data is greater than N/2, the data determination module is configured to output inversion data of the inputted group of second input data as a group of first intermediate data corresponding to the inputted group of second input data and set one bit of the inversion flag data corresponding to the inputted group of second input data to high;
when the number of low-level bits in the inputted group of second input data is less than or equal to N/2, the data determination module is configured to output the inputted group of second input data as the group of first intermediate data corresponding to the inputted group of second input data and set one bit of the inversion flag data corresponding to the inputted group of second input data to low.
	The combination teaches claim 2. Claim 3 further recites a duplication of parts, as it is merely applying the improvements of the DBI encoder/decoder and data bus to each set of data lines produced by a SERDES unit. Each set of data lines produced is separately optimizable using the DBI encoding/decoding and data bus optimization techniques of the combination. Accordingly, as per MPEP 2144.04, such differences are obvious.
	In particular, Kang discloses SERDES 300 generating from 4-bit serial input, a plurality of groups comprising 4-bit outputs 71a/b/c/d-74a/b/c/d [[Kang, Fig. 3]). Each group, e.g. 71a-74a, constitutes data lines to which the techniques of the combination may be applied.
Recall that Jang also discloses, in general, DBI techniques to invert N-bit input data when more than half the input (i.e. more than N/2) are logic-0, in order to generate input data comprising more logic-1 bits, otherwise not inverting the input. Hence, applying the DBI techniques of the combination to the plural groups disclosed by Kang produces the M inversion flags for the M groups, where each group comprises N bits of input data and the input data is inverted and accompanied by an inversion flag if more than N/2 bits are logic-0, and not inverted otherwise.

[CLM 11]
	Claim 11 is rejected on similar grounds as claim 2, as it is the method performed by the write circuit of claim 2.

[CLM 12]
	Claim 12 is rejected on similar grounds as claim 3, as it is the method performed by the write circuit of claim 3.

Claim(s) 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 3 above, and further in view of Lee US 2018/0174662.
4. The write operation circuit according to claim 2, wherein the data determination module comprises:
a data determination unit, wherein an input terminal of the data determination unit is connected to the serial-to-parallel conversion circuit, an output terminal of the data determination unit is connected to the inversion flag signal line, and the data determination unit is configured to set the inversion flag data to high when the number of low-level bits in the second input data is greater than a preset value, and set the inversion flag data to Low when the number of low-level bits in the second input data is less than or equal to the preset value; and
a data selector, wherein an input terminal of the data selector is connected to the data determination unit to receive the second input data through the data determination unit, an input terminal of the data selector further receives the inversion flag data through the inversion flag signal line, an output terminal of the data selector is connected to an input terminal of the first inverter, and the data selector is configured to output inversion data of the second input data as the first intermediate data when the inversion flag data is high, and output the original second input data as the first intermediate data when the inversion flag data is low.
	
The combination teaches claim 3, and further teaches:
a data determination unit, wherein an input terminal of the data determination unit is connected to the serial-to-parallel conversion circuit, an output terminal of the data determination unit is connected to the inversion flag signal line, and the data determination unit is configured to set the inversion flag data to high when the number of low-level bits in the second input data is greater than {a preset value}, and set the inversion flag data to Low when the number of low-level bits in the second input data is less than or equal to {the preset value}; and
	DBI logic which generates inversion flag data using parallel data input lines [Jang, Fig. 4][Jang, 0034]. DBI logic generates a DBI flag which is coupled to a data selector 120. The DBI logic generates a high signal or low signal based on whether there are more logic-1 bits or logic-0 bits in the input lines [Jang, 0060-0063]. As discussed in claim 2, use of a SERDES circuit before performing DBI encoding for bus transmission provides parallel communication for a plurality of semiconductor memory chips 
a data selector, wherein an input terminal of the data selector is connected to the data determination unit to receive the second input data through the data determination unit (Selectors 120 receive parallelized input data Din0-Dinn [Jang, Fig. 5]), an input terminal of the data selector further receives the inversion flag data through the inversion flag signal line (Selectors also receive the DBI inversion flag produced by the DBI logic [Jang, Fig. 5]), an output terminal of the data selector is connected to an input terminal of the first inverter (Dout is output [Jang, Fig. 5] to the inverter driving the bus of Ong in the combination), and the data selector is configured to output inversion data of the second input data as the first intermediate data when the inversion flag data is high, and output the original second input data as the first intermediate data when the inversion flag data is low (selector selects between inverted input data and the input data based on the DBI signal [Fig. 5][0066-0070]).
Similar disclosure to Jang is made in Seol. For DBI systems, a transmitter side comprises a selector which receives input data and inverted input data, and further receives input from a voter (logic to generate an inversion flag signal) [Seol, Fig. 4]. The selector outputs data which is the input data if the inversion flag is low, and outputs the inverted input data if the inversion flag is high.

Hence, the combination teaches employing DBI-DC to each group output from a SERDES as in claim 3. DBI-DC is disclosed as per S250-S264 [Jang, Fig. 12], and comprises steps of determining whether and inverting when there are more logic-0 bits than logic-1 bits. However, while Jang discloses a DBI logic circuit and a data selector receiving parallel data inputs, Jang is silent to wherein the DBI logic circuit generates the inversion flag signal based on comparing the number of logic-0 bits with a preset value. However, the combination does not specifically disclose a variant method using a comparison between a logic-0 bit count and a preset value.
Where the combination is silent, Lee US 2018/0174662 discloses a similar DBI circuit for determining whether to enable inversion for the data bus. The circuit comprises a detector which checks a number of bits in a first state and compares the number with a reference value, such as half the total number of bits [0031]. A first state may refer to the logic-0 state.
Hence, it would have been within the knowledge of the skilled artisan to compare the number of bits having a logical value, e.g. of 0 or 1, with N/2 (half the total bits) to determine whether an inversion operation should be applied for the purpose of increasing the number of bits in the 1-state. The skilled artisan would reason that this goal is achieved when the number of logic-0 bits constitutes at least half the total bits.
The method employed by Lee is a simple substitute or alternative method for the DBI inversion flag generating logic disclosed in the combination. Accordingly, it would have been obvious to the skilled artisan before the effective filing date of the claimed invention to substitute Lee’s logic-0 bit counting method for the DBI logic disclosed by Jang, and the results would have been predictable (determining whether inversion should be applied to a data bus to increase the number of logical-1 bits using known methods for doing the same in a similar device).
Alternatively, the prior art is considered to disclose each of the elements in the claims, and the elements (SERDES circuit, DBI logic comprising a determining circuit and data selector circuit, and data bus) could have been combined according to known methods (e.g. electrically connecting each respective circuit) to yield predictable results – reduced power consumption for transmitting data over the bus, and parallel access to individual semiconductor memories.

5. The write operation circuit according to claim 4, wherein the data selector comprises a plurality of data select units, and each of the plurality of data select units comprises:
a second inverter, wherein an input terminal of the second inverter receives the inversion flag data through the inversion flag signal line;
a third inverter, wherein an input terminal of the third inverter is connected to the data determination unit and is configured to receive the second input data from the data determination unit;
a first transmission gate, wherein an input terminal of the first transmission gate is connected to an output terminal of the third inverter, an output terminal of the first transmission gate is connected to the input terminal of the first inverter and is configured to output the first intermediate data, a negative control terminal of the first transmission gate is connected to an output terminal of the second inverter, and a positive control terminal of the first transmission gate receives the inversion flag data through the inversion flag signal line; and
a second transmission gate, wherein an input terminal of the second transmission gate is connected to the data determination unit and is configured to receive the second input data from the data determination unit, an output terminal of the second transmission gate is connected to the input terminal of the first inverter and is configured to output the first intermediate data, a negative control terminal of the second transmission gate receives the inversion flag data through the inversion flag signal line, and a positive control terminal of the second transmission gate is connected to the output terminal of the second inverter.
	The combination teaches claim 4. Jang further teaches implementing DBI output by use of XOR selector [0066-0070][Fig. 5], where each data selector 120 comprises:
a second inverter, wherein an input terminal of the second inverter receives the inversion flag data through the inversion flag signal line (DBI flag is input to inverter 122 [Fig. 5]);
a third inverter, wherein an input terminal of the third inverter is connected to the data determination unit and is configured to receive the second input data from the data determination unit (input data from the data determination unit’s inversion flag signal line is provided to an inverter 121 [Fig. 5]);
a first transmission gate, wherein an input terminal of the first transmission gate is connected to an output terminal of the third inverter (inverter 121 is tied to the input of TG2 [Fig. 5]), an output terminal of the first transmission gate is connected to the input terminal of the first inverter (inverter 124 is tied to the output of TG2 [Fig. 5]) and is configured to output the first intermediate data (TG2 outputs intermediate data for Dout [Fig. 5]), a negative control terminal of the first transmission gate is connected to an output terminal of the second inverter (TG2 is coupled to inverter 122 [Fig. 5]), and a positive control terminal of the first transmission gate receives the inversion flag data through the inversion flag signal line (TG2 controlled by DBI signal [Fig. 5]); and
a second transmission gate, wherein an input terminal of the second transmission gate is connected to the data determination unit and is configured to receive the second input data from the data determination unit (TG1 receives input data from Din [Fig. 5]), an output terminal of the second transmission gate is connected to the input terminal of the first inverter and is configured to output the first intermediate data (TG1 outputs to inverter 124 [Fig. 5]), a negative control terminal of the second transmission gate receives the inversion flag data through the inversion flag signal line (TG1 is controlled by DBI flag signal [Fig. 5]), and a positive control terminal of the second transmission gate is connected to the output terminal of the second inverter (TG1 is controlled by output of inverter 122 [Fig. 5]).

6. The write operation circuit according to claim 3, wherein the global bus data is arranged in M groups, and the M bits of the inversion flag data and the M groups of global bus data are in one-to-one correspondence, the data receiving module comprises M data receiving units, and each of the M data receiving units is connected to the memory bank and is configured to decode, according to one bit of the inversion flag data, corresponding group of global bus data.
	The combination teaches claim 3. Claim 6 further recites a duplication of parts with respect to the receiver of the data bus and handling of a DBI signal [MPEP 2144.04], and is addressed as discussed previously in addressing claims 2-3.
The combination further discloses wherein the global bus data is arranged in M groups (groups, e.g. 4 [Kang, Fig. 3]), and the M bits of the inversion flag data and the M groups of global bus data are in one-to-one correspondence (duplication of parts as discussed previously in claim 3: Jang discloses adding DBI logic and a DBI signal line to a data bus for improving power consumption; Kang discloses plural data buses 71-74 to which the improvement is applicable), the data receiving module comprises M data receiving units (respective receiving interface/logic in 111-114 [Kang, Fig. 3]), and each of the M data receiving units is connected to the memory bank and is configured to decode, according to one bit of the inversion flag data, corresponding group of global bus data (decoding logic at the receiving end of the data bus for restoring input data to its original form based on the inversion flag [Seol, P721.C; Fig. 4]).

7. The write operation circuit according to claim 6, wherein each of the M data receiving units comprises:
a fourth inverter, wherein an input terminal of the fourth inverter receives the inversion flag data through the inversion flag signal line;
a fifth inverter, wherein an input terminal of the fifth inverter receives the global bus data through the global bus;
a third transmission gate, wherein an input terminal of the third transmission gate is connected to an output terminal of the fifth inverter, an output terminal of the third transmission gate is connected to the memory bank and is configured to output the decoded data to the memory bank, a negative control terminal of the third transmission gate is connected to an output terminal of the fourth inverter, and a positive control terminal of the third transmission gate receives the inversion flag data through the inversion flag signal line; and
a fourth transmission gate, wherein an input terminal of the fourth transmission gate receives the global bus data through the global bus, an output terminal of the fourth transmission gate is connected to the memory bank and is configured to output the decoded data to the memory bank, a negative control terminal of the third transmission gate receives the inversion flag data through the inversion flag signal line, and a positive control terminal of the third transmission gate is connected to the output terminal of the fourth inverter.
	Claim 7 is rejected on similar grounds as claim 6. Claim 7 further recites details of a selector circuit for selecting between inverted and uninverted data at the receiver. The combination further discloses implementing a selector at the receiving end of the data bus. Selector circuits are known in the art and may be implemented using similar logic and techniques used in the transmitter, see Jang [Fig. 5][0066-0070]. Hence, although the combination does not explicitly depict details of the selector at the receiving end, they would have been obvious to the skilled artisan before the effective filing date of the claimed invention in view of the skilled artisan’s knowledge of the selector used in Jang for the same purpose – receiving input data and a DBI flag, determining whether to invert the data based on the DBI flag, and producing output data accordingly.

8. The write operation circuit according to claim 1, wherein the precharge module comprises a plurality of PMOS transistors and a plurality of hold circuits, a gate electrode of each of the plurality of PMOS transistors is connected to the precharge signal line, a drain electrode of each of the plurality of PMOS transistors is connected to the global bus, and an input terminal and an output terminal of each of the plurality of hold circuits are both connected to the global bus.
	The combination teaches claim 1, wherein the precharge module comprises a plurality of PMOS transistors and a plurality of hold circuits (each data bus [Ong, C5, L55-60] may be coupled to a PMOS transistor, see charging circuit 302 [Ong, Fig. 3] and keeper circuit 310 [Ong, C5, L9-29]), a gate electrode of each of the plurality of PMOS transistors is connected to the precharge signal line (gate is coupled to a control line Ceq [Ong, C5, L36-51]), a drain electrode of each of the plurality of PMOS transistors is connected to the global bus (each PMOS transistor of the charging circuit is coupled to the global data bus [Ong, C5, L29-35; Fig. 2]), and an input terminal and an output terminal of each of the plurality of hold circuits are both connected to the global bus (keeper circuit 310 comprises an input terminal 314 and output terminal 318 connected to the bus [Ong, C5, L61-67; Fig. 3]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hollis’s “Data Bus Inversion in High-Speed Memory Applications” discusses miscellaneous details regarding data bus inversion and the DBI-DC algorithm [P300-301].
Bae’s “An 80 nm 4 Gb/s/pin 32 bit 512 Mb GDDR4 graphics DRAM with low power and low noise data bus inversion” discusses DBI-DC where the inversion flag signal is set to 1 upon determining over half the input bits are 0s [P123].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEWY H LI whose telephone number is (571)272-8714. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEWY H LI/Examiner, Art Unit 2136                                                                                                                                                                                                        
/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136